DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 16 and 18 of U.S. Patent No. 11,030,795 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a broader version of the patent claims.
Instant: 17/341,250
Patent: US 11,030,795 B2
1. A machine-implemented method of graphics processing, comprising:
determining, at a position in a scene, an extent of occlusion from a light by
determining a glancing ray which, of a plurality of rays cast from said position towards different points within the light, is the closest ray to an occlusion which is not occluded by the occlusion; and
using an angle between the determined glancing ray and a ray cast towards a predefined point on the light to determine the extent of occlusion at said position in the scene from the light.
2. The machine-implemented method of claim 1, further comprising:
identifying visible surfaces of the scene for pixels of a frame of pixels; and
determining origins for casting rays from the visible surfaces towards the light.
3. The machine-implemented method of claim 1, further comprising for a plurality of the ray origins:
casting the plurality of rays from the determined origin towards different points within the light; and
determining whether each of the plurality of rays are occluded from reaching the light.

4. The machine-implemented method of claim 1, wherein the angle defines an unoccluded conic section which is used to represent a portion of the light that is unoccluded.
5. The machine-implemented method of claim 2, wherein the light is an area light, modelled as a disc with diameter L, positioned in the scene at a distance D from the determined origin, and wherein the angle θ between the determined glancing ray and a ray cast towards to the centre of the light is used to determine the extent of occlusion from the light by determining a proportion of the light from the area light which hits the determined origin in accordance with (2D tan θ/L)2.

6. The machine-implemented method of claim 2, further comprising using the determined extent of occlusion from the light for said one or more pixels corresponding to the ray origin to determine shadowing for said one or more pixels.
7. The machine-implemented method of claim 6, further comprising determining rendered pixel values of the frame in accordance with the determined shadowing for the pixels.
8. The machine-implemented method of claim 2, wherein the extent of occlusion from the light is determined for all of the pixels in the frame.
9. The machine-implemented method of claim 3, further comprising:
determining, for each of a plurality of pixels in the frame, whether a ray cast from the determined ray origin at the identified visible surface for that pixel towards the centre of the light is occluded;
wherein the extent of occlusion from the light is determined only for pixels for which it is determined that the ray cast from the determined ray origin at the identified visible surface for that pixel towards the centre of the light is not occluded.
10. The machine-implemented method of claim 3, further comprising:
for each of the rays that are determined to be occluded from the light, determining an attenuation value for its respective occlusion; and
using the determined attenuation value when determining the extent of occlusion from the light for one or more pixels corresponding to the ray origin.
11. The machine-implemented method of claim 10, wherein said determining an attenuation value for an occlusion comprises processing a texture for the occlusion to determine a level to which the occlusion attenuates light.
12. The machine-implemented method of claim 11, wherein if the texture for the occlusion is opaque, the occlusion is determined to completely attenuate light, whereas if the texture for the occlusion is translucent or punch through then the level of attenuation is variable and is determined by sampling the texture.
13. The machine-implemented method of claim 10, wherein said determining an attenuation value for an occlusion comprises casting a secondary ray from the occlusion towards the light to determine an extent to which the occlusion is itself occluded from the light.
14. A graphics processing unit configured to render a frame representing a scene, wherein the graphics processing unit is configured to:
determine, at a position in a scene, an extent of occlusion from a light by:
determining a glancing ray which, of a plurality of rays cast from said position towards different points within the light, is the closest ray to an occlusion which is not occluded by the occlusion; and
using an angle between the determined glancing ray and a ray cast towards a predefined point on the light to determine the extent of occlusion at said position in the scene from the light.
15. The graphics processing unit of claim 14, wherein the graphics processing unit comprises surface identification logic configured to identify surfaces within the scene and processing logic configured to process graphics data for identified surfaces.
16. The graphics processing unit of claim 15, further configured to:
identify visible surfaces of the scene for pixels of the frame; and
determine origins for casting rays from the visible surfaces towards the light.







17. The graphics processing unit of claim 14, wherein the angle defines an unoccluded conic section which is used to represent a portion of the light that is unoccluded.
18. The graphics processing unit of claim 15, further configured to, for a plurality of the ray origins: cast the plurality of rays from the determined origin towards different points within the light; and determining whether each of the plurality of rays are occluded from reaching the light.
19. The graphics processing unit of claim 18, further configured to:
for each of the rays that are determined to be occluded from the light, determine an attenuation value for its respective occlusion; and
use the determined attenuation value when determining the extent of occlusion from the light for one or more pixels corresponding to the ray origin.
20. A non-transitory computer readable storage medium having stored thereon processor executable instructions that when executed cause at least one processor to:
determine, at a position in a scene, an extent of occlusion from a light by:
determining a glancing ray which, of a plurality of rays cast from said position towards different points within the light, is the closest ray to an occlusion which is not occluded by the occlusion; and
using an angle between the determined glancing ray and a ray cast towards a predefined point on the light to determine the extent of occlusion at said position within the scene from the light.

1. A machine-implemented method of graphics processing, comprising:
identifying visible surfaces of a scene for pixels of a frame of pixels;
determining origins for casting rays from the visible surfaces towards a light;
for one or more of the ray origins:
casting multiple test rays from the determined origin towards different points within the light;
determining whether each of the test rays are occluded from reaching the light; and
using the results of said determining whether the test rays are occluded from reaching the light to determine an extent of occlusion from the light for one or more pixels corresponding to the ray origin by:
determining a glancing ray which is the closest ray to an occlusion which is not occluded by the occlusion; and
using an angle between the determined glancing ray and a ray cast towards to the centre of the light to determine the extent of occlusion from the light for said one or more pixels corresponding to the ray origin.



2. The machine-implemented method of claim 1 wherein the angle defines an unoccluded conic section which is used to represent a portion of the light that is unoccluded.
3. The machine-implemented method of claim 1 wherein the light is an area light, modelled as a disc with diameter L, positioned in the scene at a distance D from the determined origin, and wherein the angle θ between the determined glancing ray and a ray cast towards to the centre of the light is used to determine the extent of occlusion from the light by determining a proportion of the light from the area light which hits the determined origin in accordance with
( 2 ⁢ D ⁢ ⁢ tan ⁢ ⁢ θ L ) 2 .
4. The machine-implemented method of claim 1 further comprising using the determined extent of occlusion from the light for said one or more pixels corresponding to the ray origin to determine shadowing for said one or more pixels.
5. The machine-implemented method of claim 4 further comprising determining rendered pixel values of the frame in accordance with the determined shadowing for the pixels.
6. The machine-implemented method of claim 1 wherein the extent of occlusion from the light is determined for all of the pixels in the frame.
7. The machine-implemented method of claim 1 further comprising:
determining, for each of a plurality of pixels in the frame, whether a ray cast from the determined ray origin at the identified visible surface for that pixel towards the centre of the light is occluded;
wherein the extent of occlusion from the light is determined only for pixels for which it is determined that the ray cast from the determined ray origin at the identified visible surface for that pixel towards the centre of the light is not occluded.
8. The machine-implemented method of claim 1 further comprising:
for each of the test rays that are determined to be occluded from the light, determining an attenuation value for its respective occlusion; and
using the determined attenuation value when determining the extent of occlusion from the light for one or more pixels corresponding to the ray origin.
9. The machine-implemented method of claim 8 wherein said determining an attenuation value for an occlusion comprises processing a texture for the occlusion to determine a level to which the occlusion attenuates light.
10. The machine-implemented method of claim 9 wherein if the texture for the occlusion is opaque, the occlusion is determined to completely attenuate light, whereas if the texture for the occlusion is translucent or punch through then the level of attenuation is variable and is determined by sampling the texture.
11. The machine-implemented method of claim 8 wherein said determining an attenuation value for an occlusion comprises casting a secondary ray from the occlusion towards the light to determine an extent to which the occlusion is itself occluded from the light.
12. A graphics processing unit configured to render a frame representing a scene, the graphics processing unit comprising:
surface identification logic configured to identify surfaces within the scene; and processing logic configured to process graphics data for identified surfaces;
wherein the graphics processing unit is configured to:
identify visible surfaces of the scene for pixels of the frame;
determine origins for casting rays from the visible surfaces towards a light; for one or more of the ray origins:
cast multiple test rays from the determined origin towards different points within the light;
determine whether each of the test rays are occluded from reaching the light; and use the results of determining whether the test rays are occluded from reaching the light to determine an extent of occlusion from the light for one or more pixels corresponding to the ray origin by:
determining a glancing ray which is the closest ray to an occlusion which is not occluded by the occlusion; and
using an angle between the determined glancing ray and a ray cast towards to the centre of the light to determine the extent of occlusion from the light for said one or more pixels corresponding to the ray origin.

13. The graphics processing unit of claim 12 wherein the angle defines an unoccluded conic section which is used to represent a portion of the light that is unoccluded.
12. … cast multiple test rays from the determined origin towards different points within the light;
determine whether each of the test rays are occluded from reaching the light.



16. The graphics processing unit of claim 12 further configured to:
for each of the test rays that are determined to be occluded from the light, determine an attenuation value for its respective occlusion; and
use the determined attenuation value when determining the extent of occlusion from the light for one or more pixels corresponding to the ray origin.
18. A non-transitory computer readable storage medium having stored thereon processor executable instructions that when executed cause at least one processor to:
identify visible surfaces of a scene for pixels of a frame of pixels;
determine origins for casting rays from the visible surfaces towards a light; for one or more of the ray origins:
cast multiple test rays from the determined origin towards different points within the light;
determine whether each of the test rays are occluded from reaching the light; and use the results of said determining whether the test rays are occluded from reaching the light to determine an extent of occlusion from the light for one or more pixels corresponding to the ray by:
determining a glancing ray which is the closest ray to an occlusion which is not occluded by the occlusion; and
using an angle between the determined glancing ray and a ray cast towards to the centre of the light to determine the extent of occlusion from the light for said one or more pixels corresponding to the ray origin.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. VINCENT US20050184987A1, BORLAND US20090103793A1, MONSON US20150379757A1, CARR US8259110B1; WALLACE US5313568.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612